Juror interrogated as to bias in a capital case. The jury permittedto eat, but not to separate; allowed to lodge in several rooms undercharge of bailiffs.
On the trial of George Bonwell, indicted for murder (Oyer and Terminer, Kent, Nov., 1833,) it was ruled by the court that a juror might be asked when sworn on the voiredire, if he had formed, or formed and expressed an opinion in relation to the guilt of the prisoner. Chief justice T. CLAYTON dissented, holding that the juror could not be called upon to disqualify himself, but that the fact should be established by witnesses. State vs. Walmsley, N. C. C., April, 1811.Burr's trial. Trial of Avery.
The court being unable to get through the course in one day, swore two bailiffs to keep the jury together in the court house at dinner, and at night to take them to a tavern to sup by themselves, and lodge with a bailiff in each room to prevent them from separating. (See 6Term, 530; 1 Burr's Trial, 451; 4 Blac. 361; 18Com. Law R. 115.)